Citation Nr: 1116257	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  06-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a left knee injury, post-operative with chronic pain and chondromalacia, currently rated as 10 percent disabling, to include restoration of a 20 percent rating from November 1, 2005.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to December 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, reduced the disability rating for residuals of a left knee injury from 20 percent to 10 percent, effective November 1, 2005.  
In May 2008, February 2009, and May 2010 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

When the appeal was first before the Board in May 2008, the issue was characterized as entitlement to an increased rating for residuals of a left knee injury as it originated from a claim for an increased rating.  When the case returned to the Board in February 2009 and May 2010, the issue was recharacterized to whether the reduction of the disability evaluation in the August 2005 rating decision was proper.  As the Veteran's original claim was for an increased rating and the rating decision on appeal reduced the disability evaluation, the Board finds that the proper characterization of the issue on appeal is entitlement to an increased rating for residuals of a left knee injury, to include restoration of a 20 percent rating from November 1, 2005. 


FINDINGS OF FACT

1.  In May 2005, the RO notified the Veteran of a proposal to reduce the disability rating for residuals of a left knee injury from 20 percent to 10 percent.  

2.  An August 2005 rating decision reduced the Veteran's rating for residuals of a left knee injury to 10 percent disabling, effective November 1, 2005. 

3. At the time of the reduction, the initial 20 percent disability ratings had been in effect since September 23, 1997, a period longer than five years. 

4.  The record demonstrates that at the time the RO reduced the 20 percent evaluation assigned to the Veteran's service-connected knee disability, there had been no sustained material improvement in the symptoms attributable to that disability.

5.  Throughout the claims period, the Veteran's residuals of a left knee injury have demonstrated locking pain and joint effusion with full extension, flexion limited to 50 degrees, and no instability.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent disability rating for the Veteran's service-connected residuals of a left knee injury have been met.  38 U.S.C.A. §§ 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.10, 4.13, 4.119, Diagnostic Code 5258 (2010).

2.  The criteria for a rating in excess of 20 percent for residuals of a left knee injury have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for residuals of a left knee injury, post-operative with chronic pain and chondromalacia, was granted in a March 1998 rating decision with an initial 20 percent evaluation assigned effective September 23, 1997.  The Veteran filed a claim for an increased rating for her left knee disability in February 2005, but the rating was reduced from 20 percent to 10 percent in the August 2005 rating decision on appeal, effective November 1, 2005.  The Veteran's left knee is therefore rated as 20 percent disabling prior to November 1, 2005, and 10 percent disabling thereafter.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) (2010).

In this case, the Board finds that the RO complied with the procedural requirements of section 3.105.  A May 2005 rating decision was sent to the Veteran which proposed the reduction of the disability rating for her service-connected residuals of a left knee injury.  A letter accompanying the rating decision included the required notice of the Veteran's right to a predetermination hearing, and no hearing was requested. 

38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  38 C.F.R. § 3.344 (a).

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide that where a Veteran's schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation.  The rating for a disease that is subject to temporary or episodic improvement that has been in effect for more than 5 years will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The rating agency must also take into consideration whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  In this instance, the 20 percent rating in question was in effect from September 23, 1997 to November 1, 2005, a period longer than 5 years.  Hence, the preceding paragraphs (a) and (b) apply to the current case.  

The Board finds that the RO complied with the provisions of 38 C.F.R. § 3.344(a) and (b) when reducing the Veteran's disability evaluation.  Although the reduction of the rating for the Veteran's left knee disability included consideration of a single VA examination conducted in April 2005, the reduction also took into account the Veteran's treatment records from her private physician.  Additionally, the Board finds that the Veteran's service-connected residuals of a left knee injury do not constitute a disability subject to temporary or episodic improvement.  The orthopedic disability is a chronic condition with symptoms that are recurring in nature and are not similar to the examples of such disabilities provided in 38 C.F.R. § 3.344(a), which include psychotic reactions, epilepsy, arteriosclerotic heart disease, asthma, and many skin disorders.  The RO's use of a single VA examination is therefore not in violation of the provisions pertaining to reductions.  

The Board also notes that the April 2005 VA examination was at least as full and complete as the November 1997 VA examination used to assign the initial 20 percent rating.  Both examinations included a discussion of the history of the Veteran's disabilities and surgeries, a full physical examination with range of motion measurements and objective stability testing, and a discussion of the disability's functional effects.  

Although the RO complied with the procedural provisions of 38 C.F.R. § 3.344, the Board must also determine whether the evidence of record properly supported the reduction.  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-421 (1995); see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

After review of the medical evidence, the Board finds that the Veteran's residuals of a left knee injury did not demonstrate improvement at the time of the August 2005 rating decision reducing her disability evaluation.  The disability was previously rated under Diagnostic Code 5258 which provides for a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of locking pain and effusion into the joint.  The April 2005 VA contract examiner clearly found that the Veteran's left knee still manifested locking pain, joint effusion, and crepitus behind the kneecap.  In addition, range of motion of the left knee had actually worsened when compared to the previous findings in November 1997.  During the April 2005 contract examination, the Veteran manifested full extension, but flexion of the left knee was limited to 50 degrees following repetitive use and with consideration of pain.  In contrast, range of motion of the left knee was full at the November 1997 VA examination.  Finally, while the April 2005 VA examiner noted that the Veteran's subluxation had resolved since her later release surgery, the Veteran's private physician in June 2005 noted that X-rays established the presence of persistent lateral subluxation of the left knee.  

The Veteran may not have met the criteria for an initial 20 percent evaluation when service connection was granted in March 1998 rating decision, but the regulations governing rating reductions require that actual improvement in the disability be demonstrated.  See Brown v. Brown, 5 Vet. App. at 420-421.  In this case, the evidence does not show an improvement in the Veteran's disability from the assignment of the initial 20 percent rating.  In fact, physical findings at the April 2005 VA examination and in private treatment records contain some evidence of a worsening of the disability when compared to the November 1997 VA examination.  In sum, the evidence does not establish that the Veteran's condition materially improved and as a result, restoration of the 20 percent rating for service-connected residuals of a left knee injury, effective November 1, 2005, is warranted.

The Board must now consider whether a rating in excess of 20 percent is appropriate for the Veteran's service-connected knee disability.  Initially, the Board notes that the Veteran is currently in receipt of the maximum rating possible under Diagnostic Code 5258.  

With respect to limitation of motion, the Veteran's left knee has not demonstrated restricted motion that would warrant a rating in excess of 20 percent.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg warrants a 20 percent evaluation if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg warrants a 20 percent evaluation when it is limited to 15 degrees and a 30 percent evaluation when it is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Upon VA examination in November 2010, the Veteran manifested full extension to 0 degrees and flexion that was limited to 90 degrees with pain at the endpoint.  Motion was more restricted at the April 2005 VA contract examination, when flexion was limited to 50 degrees following repetitive testing and with consideration of the Veteran's complaints of pain.  Extension in April 2005 was also full to 0 degrees.  Even with consideration of functional factors, it is clear that the Veteran's left knee has not manifested flexion limited to 15 degrees or extension that is limited to 20 degrees and a rating in excess of 20 percent for limitation of motion is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (when determining the degree of limitation of motion, the provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for consideration).  

An increased or separate rating is also not warranted for recurrent subluxation or instability.  Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability warrants a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Both the April 2005 and June 2010 VA examiner found that the Veteran's left knee was stable based on objective testing.  There was also no evidence of subluxation during the VA examinations and the Veteran reported in June 2010 that she no longer experienced a "popping" sensation (thought by the June 2010 VA examiner to refer to subluxation).  The Veteran's private physician in June 2005 found that X-rays demonstrated persistent lateral subluxation, but there was no evidence of instability or subluxation on objective examination by the private physician or the VA examiners.  Thus, the Board cannot conclude that the single finding of subluxation manifests severe recurring subluxation such as that contemplated by an increased 30 percent rating under Diagnostic Code 5257.  

The Board has also considered whether increased or separate ratings are warranted under Diagnostic Codes 5256, 5259, and 5262, pertaining to ankylosis of the knee, removal of semilunar cartilage, and impairment of the tibia and fibula.  The Board finds that these diagnostic codes are not for application in this case, as the Veteran has not manifested symptoms associated with them such as ankylosis, removal of the cartilage, or impairment of the tibia and fibula.

Accordingly, the Board finds that a 20 percent rating should be restored for Veteran's residuals of a left knee injury for the period beginning November 1, 2005, and an evaluation in excess of 20 percent is not warranted at anytime during the claims period.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim for an increased rating because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's residuals of a left knee injury are manifested by symptoms such as painful limited motion, locking of the joint, and effusion.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the disability and referral for consideration of extraschedular rating is not warranted.

The Court of Appeals for Veterans Claims (Court) has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable.  She is not in receipt of Social Security disability benefits, and has continued to work throughout the claims period.  There is no medical evidence that the Veteran's knee disability has interfered with her employment, and the Veteran has not stated that she has lost any time from work or is unable to perform her duties due to her service-connected residuals of a knee injury.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected knee condition.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2005 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in an April 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the February 2011 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including private medical records.  The Veteran has not reported undergoing any VA treatment for the disability on appeal.  Additionally, the Veteran was provided a proper VA examination in June 2010 in response to the claim for an increased rating in accordance with the May 2008, February 2009, and May 2010 remand instructions of the Board. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to restoration of a 20 percent rating for a left knee injury, post-operative with chronic pain and chondromalacia, from November 1, 2005 is granted.

Entitlement to a rating in excess of 20 percent for  a left knee injury, post-operative with chronic pain and chondromalacia, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


